Citation Nr: 9925268	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-13 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
medial meniscal degeneration with medial joint line 
tenderness, limitation of motion and functional loss of the 
right knee from July 1, 1993.  

Entitlement to a rating in excess of 30 percent for right 
knee degenerative joint disease from April 13, 1999.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 18, 1970 to May 
31, 1976 and from September 22, 1979 to June 30, 1993.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) at 
Fort Harrison, Montana, starting with the original rating 
decision in December 1993 by which service connection was 
granted for the right knee disability, then classified as 
chondromalacia of the right knee, and a 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(1993), effective from July 1, 1993.  On a rating decision in 
March 1996, the 10 percent rating was confirmed for a "right 
knee condition."  

The veteran had a personal hearing on her appeal before a 
hearing officer at the M&ROC in April 1996.  

By rating decision in November 1996, the M&ROC assigned a 20 
percent rating for "medial meniscal degeneration with medial 
joint line tenderness, limitation of motion and functional 
loss" of the right knee, effective from July 1, 1993.  As 
clarified by the supplemental statement of the case in 
December 1996, the rating took into consideration all the 
manifestations of right knee disability, to include 
limitation of motion and medial laxity.  


The Board remanded the case in September 1998 for additional 
medical records, an orthopedic rating examination to measure 
all service connected right knee disability, to include range 
of motion, atrophy, recurrent subluxation/lateral 
instability, extent of pain, gait/weight-bearing alterations, 
weakness, coordination, fatigability, and functional loss due 
to pain on increased use of the right knee during flare-ups 
in terms of additional degrees of loss of motion, and to 
separately rate limitation of motion from instability of the 
right knee as part of the disability evaluations of the 
service connected right knee disability.  The purposes of the 
remand have been met, essentially, except that the M&ROC 
assigned a 30 percent rating for limitation of motion only, 
under DC 5261 (1998), from the date it was shown, April 13, 
1999.  The propriety of this rating will be addressed in this 
decision.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  The service connected right knee disability was 
manifested by not more than moderate impairment of the knee 
without extension limited to more than 5 degrees or flexion 
limited to more than 60 degrees prior to February 17, 1999.  

3.  The service connected right knee disability was 
manifested by not more than moderate impairment of the knee 
with extension limited to 10 degrees prior to April 13, 
19999.  

4.  The service connected right knee disability is manifested 
by limitation of extension to 20 degrees, limitation of 
flexion to 120 degrees, and degenerative changes with a limp 
favoring the knee, varus deformity, effusion, pain, impaired 
walking/standing ability because of weight-bearing 
limitations, and the requisite use of a brace and a cane that 
equates with moderate right knee impairment in addition to 
the specified limitation of motion of the joint as of, but 
not earlier than, April 13, 1999.  

5.  The veteran's right knee disability has not been shown to 
involve locking, malunion, instability, dislocation or other 
manifestations that would equate with or approximate more 
than moderate impairment of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service connected right knee disability are not met prior to 
February 17, 1999.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.400(b)(2),  3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 
4.20, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262 (1998).  

2.  The criteria for a rating of 30 percent for the service 
connected right knee disability are met from February 17, 
1999.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.400(b)(2), 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.25, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261, 5262.  

3.  The criteria for a rating of 40 percent for the service 
connected right knee disability are met from April 13, 1999.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.400(b)(2), 
3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261, 5262.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen in 
December 1992 for sporadic right knee pain since she had 
sustained a fractured right ankle in 1986.  She stated that 
the pain increased with exercise and she walked 6 miles a 
day.  No paresthesia was indicated.  

The physical examination showed that gait was normal with no 
laxity on valgus and varus stress of the collateral 
ligaments.  Drawer was reported as negative.  There was a 
positive McMurray's sign of the right knee with tenderness to 
palpation along the medial meniscus.  The right knee was 
neurologically intact.  Reflexes were termed 2+/4+ of the 
lower extremities.  The assessment was "patello-femoral 
right knee" and possible medial meniscus tear of the right 
knee.  

On a VA examination in November 1993, the veteran complained 
of right knee pain around and behind the knee cap that 
increased on use and weight-bearing.  The physical 
examination showed patello-femoral crepitus on passive 
motion.  She had full range of motion with flexion to 140 
degrees and extension to 0 degrees.  Her collateral, 
cruciate, and menisci ligaments were intact on the right.  
The assessment included patellofemoral crepitus and probable 
chondromalacia of the right patella.  X-ray examination of 
the right knee revealed mild degenerative spurring involving 
the patellofemoral and medial compartments with no other bony 
abnormalities or evidence of fluid within the right knee 
joint.  The joint spaces appeared well preserved.  The 
impression was mild medial and patellofemoral degenerative 
change.  

VA outpatient treatment records show that the veteran was 
seen in August 1994 for complaints of increased right knee 
pain over the previous three to six months.  She described 
sharp pain medially.  There reportedly had been no locking, 
giving way or swelling of the right knee.  The physical 
examination revealed slight effusion.  Range of motion was 
termed full.  There were very tender patellar facets at the 
inferior pole.  There was slight tenderness at the medial 
joint line.  The impressions were early patello-femoral 
arthrosis, possibly traumatic, and early degenerative joint 
disease of the right knee.  In November 1994, she was 
experiencing relief with the use of a right knee brace 
without effusion.  There was full range of right knee motion.  
There was tenderness of the patellar facets.  


F.W.H., M.D., reported in July 1995 that the veteran was 
evaluated for progressive right knee pain and discomfort.  A 
history of a probable torn meniscus a number of years 
previously was recorded.  She reportedly had activity-related 
swelling, intermittent catching, intermittent giving, but no 
true buckling or locking episodes.  

The physical examination showed obvious varus deformity of 
the right knee with mild to moderate effusion.  She tended to 
walk with an antalgic gait and had good strength.  She was 
able to walk on heels and toes, but this increased the right 
knee symptoms.  Extension of the right knee was to 5 degrees.  
Flexion was to 120-125 degrees.  There was tenderness at the 
extremes of motion.  The main area of tenderness was over the 
medial joint line.  Good stability of the collateral and 
cruciate ligaments was shown.  

There was tenderness to palpation over the medial joint 
margin and tenderness with McMurray's test.  The peripheral 
neurovascular examination was within normal limits.  X-ray 
examination revealed medial compartment degenerative joint 
disease with decreased joint space with good congruity, no 
destructive bone lesions and no evidence of loose bodies of 
the right knee.  A medial unloading brace was recommended for 
the right knee.  

VA outpatient treatment records dated in August 1995, show 
that there were swelling, pain and stiffness of the right 
knee in the mornings.  No deformity was revealed.  Full range 
of motion was shown.  The medial facet of the patella and 
medial joint line were termed very tender.  No ligamentous 
laxity was revealed.  X-ray examination reportedly had shown 
medial compartment degenerative joint disease.  The 
impression was degenerative joint disease of the medial 
compartment and patellofemoral joint of the right knee.  In 
November 1995, a medial unloading brace was recommended for 
the veteran's right knee.  In April 1996, there was 
questionably slight effusion of the right knee with the 
medial joint line and medial collateral ligament bursa termed 
very tender.  Tender patellar facets were also shown.  

D.M.G., M.D., reported in April 1996 that the veteran needed 
a right knee brace to unload some of the weight from the 
medial compartment of the right knee.  She reportedly had 
medial joint line arthritic change, a degenerative medial 
meniscus, and a varus deformity of the right knee.  Dr. G. 
stated that the diagnosis of chondromalacia of the patella on 
the right was not accurate.  The proper diagnoses reportedly 
were right knee medial degenerative meniscal tear, medial 
joint line osteoarthritis and varus deformity of the right 
knee.  

At the April 1996 hearing, the veteran testified that the 
right knee brace she had picked up the preceding January was 
wrong, and that nothing was worse than pressure that it 
apparently applied on the bad part of her right knee.  She 
stated that she did not have a locking or giving out of the 
right knee but did have a bone on bone pain that the brace 
was recommended to relieve.  Transcript (T.) at page 3 (3).  
On a scale from 1 to 10, she described right knee pain as a 9 
on going up or down steps or on hills or any rough terrain.  
Pain reportedly was at 4 or 5 on a sidewalk or level 
pavement.  Right knee pain was described as hurting all the 
time.  

The veteran testified that she could not walk far at all and 
absolutely could not walk a mile, which she had not been able 
to do probably for over a year.  She avoided stairs when she 
could take an elevator.  It reportedly took her forever to 
walk up stairs and she had to take just one step at a time.  
It was very, very painful going up, coming down stairs or 
doing anything that put weight on her right knee.  T. at 4.  
She testified that driving put pressure on the right knee and 
this caused problems.  She tried to have her husband drive 
her.  She had had to give up aerobics, walking on a 
treadmill, riding a bicycle, walking generally, squatting, 
working in the yard or the house, and prolonged sitting with 
her right knee in a bent position because of the right knee 
problem.  T. at 5-6.  

The veteran testified that she had to sit in class on the end 
so she could straighten her right leg.  She experienced much 
pain on trying to straighten or to bend the right knee.  She 
reportedly could not kneel on the right knee at all and had a 
hard time getting in and out of cars because of that.  T. at 
6.  

She testified that there was no problem with right knee 
stability and she fell a lot in trying to avoid putting 
weight on the right knee.  She reportedly would fall a lot in 
the winter time with ice to deal with.  T. at 7.  She 
testified that the right knee was getting worse with limited 
ability to move around and all the time it took to move.  She 
mentioned right knee replacement but had been told that she 
was too young for a replacement and needed a brace and 
perhaps arthroscopic surgery.  T. at 8.  

On a VA examination in May 1996, mild to moderate swelling of 
the right knee, marked tenderness at the medial joint line 
and anteriorly, no anterior loose body and mild yet 
significant medial laxity of the right knee were shown.  
There was significant varus deformity of 10-15 degrees.  
Crepitus was noted throughout flexion, which was limited to 
120 degrees.  Extension was to 5 degrees.  Medial meniscal 
degeneration/tear and medial joint line arthritis with varus 
deformity were confirmed.  

The clinical evaluation reportedly supported the diagnosis of 
medial right knee arthritis with probably medial meniscal 
tear.  No evidence of chondromalacia was present.  Varus 
deformity of the right knee was present.  A medial off-load 
right knee brace was termed necessary.  The examiner stated 
that arthroscopy may be indicated in the future if the knee 
brace fails to limit pain or improve range of motion.  The 
estimate of right knee disability was termed moderate due to 
joint line arthritis, joint space narrowing, and medial 
meniscal degenerative tear.  

The veteran was hospitalized by VA in December 1996 for 
degenerative arthritis of the right knee.  She underwent 
arthroscopy with articular cartilage shave of the right knee.  
Some synovial hypertrophy, patellofemoral joint Grade 3 
chondromalacic changes involving the medial facet, Grade 3 
chondromalacic changes involving the medial femoral condyle, 
minimal degenerative changes and fraying of the menisci, and 
Grade 3 chondromalacic changes involving the lateral plateau 
of the lateral femoral condyle.  The lateral meniscus was 
intact and normal appearing, with minimal degenerative 
changes and fraying.  The postoperative diagnosis was 
degenerative joint disease of the right knee, primarily the 
medial compartment and the medial facet of the patella.  

C.G.K., M.D., reported that the veteran was seen for 
exquisite tenderness in the medial aspect of the right knee 
compatible with ligament problems in February 1998.  
Degenerative arthritis of the right knee was indicated.  

On a VA examination in March 1998, the veteran gave a history 
of having injured her right knee when she twisted and 
sprained it in a fall while playing racquetball in 1981.  She 
recalled being initially treated with Ace wrap only.  Right 
knee pain continued after the injury and increased after a 
cast was removed for a fractured right ankle she sustained 
later, in 1986.  Over the years since then, the right knee 
had become more painful and less stable.  She was unable to 
run or stand for any length of time, or to kneel.  She had 
kept losing range of motion of the right knee.  Following 
arthroscopy by VA, arthritis, degeneration and bursitis of 
the right knee reportedly had required cortisone injections 
for relief.  Her right knee problem was described as 
degenerative arthritis and bursitis but not a patellofemoral 
syndrome.  

The physical examination showed that she walked in a flexed 
position and the right knee was somewhat locked.  Her gait 
was heel to toe but she found it difficult to walk forward or 
backward on heels or toes due to pain.  There was visible 
medial angulation of the right knee in comparison to the 
left.  Whereas angulation on the left was normal at 6 degrees 
in lateral tilt lateral to the lower leg, the right was 1 
degree medial to the lower leg.  There was definite right 
knee swelling, especially of the inferior medial and lateral 
bursae.  

The right knee was tender to touch and on motion.  Flexion of 
the right knee was to 115 degrees.  Extension was to "180" 
degrees, but there was no hyperextension.  The lateral 
collateral ligament was markedly unstable and lax.  The 
medial collateral ligament was intact.  There was tenderness 
over the medial tibial plateau with crepitus and subpatellar 
crepitus and crepitus over the lateral patellar tibial 
plateau and femur.  There was tenderness to pressure in both 
pronation and supination, and extreme discomfort with flexion 
and extension.  

The final diagnoses were degenerative disease of the right 
knee, medial angulation of the lower leg secondary to an 
unstable right knee, unstable lateral collateral ligament, 
chronic bursitis of the right knee involving both the medial 
and lateral bursa, erosion of the cartilaginous and meniscal 
surfaces, especially of the femoral condyle and medial 
meniscus of the right knee, and decreased range of motion to 
flexion of the right knee.  

X-ray examination in comparison to findings in August 1994 
showed mild to moderate medial joint space degenerative 
osteoarthritic changes with joint space narrowing and 
osteophyte formation that had progressed slightly since the 
prior study.  A prominent anterior tibial spine was again 
identified.  An effusion was not appreciated.  No acute bony 
injury was identified.  The impression was slight progression 
of known degenerative osteoarthritic findings.  

On an examination for VA in February 1999, the veteran 
reportedly had been given one cortisone injection for the 
right knee that had provided some degree of relief for a 
short period of time, to include two to three weeks.  
Increased right knee pain, which was sharp and stabbing, 
trouble bending the right knee, a wobbly feeling in the right 
knee, difficulty walking and standing for prolonged periods 
of time more than 15 or 20 minutes, and limited performance 
of general duties around the house were indicated.  She had 
difficulty with activities that required bending and 
prolonged standing.  She attempted to ride an exercise 
bicycle but this had become difficult due to right knee pain, 
which also made sleeping difficult.  

The physical examination showed a visible antalgic gait and a 
limp favoring the right leg.  There was some tenderness along 
the medial joint line which was described as moderate.  There 
was palpable soft tissue swelling and mild effusion with 
localized tenderness over the anterior and medial aspects of 
the knee.  Flexion was to 90 degrees.  Extension was termed -
10 degrees.  There was notable medial joint line laxity with 
laxity over the medial collateral ligament.  No lateral 
instability was present.  The anterior drawer sign was termed 
negative.  

The examination showed degenerative joint disease of the 
right knee involving the medial compartment.  Localized 
tenderness over the medial joint line with crepitus to range 
of motion throughout the arc of motion from 0 to 90 degrees 
of flexion were reported.  Chondromalacia of the right knee 
and medial joint line degenerative disease were compatible 
with the clinical examination.  Mild limitation of range of 
motion with loss of extension and mild varus deformity were 
specified.  The 
degenerative disease of the right knee was termed progressive 
with the development of varus deformity.  A possible wedge 
osteotomy and/or a total knee replacement possibly would be 
required.  She was unable to stand or walk on a continued 
basis and was advised against standing for longer than 15 or 
20 minutes during the course of activities.  

Dr. H. reported on April 13, 1999 that the veteran had 
progressive right knee disability since inservice injury that 
had required anti-inflammatory medication, unloading brace, 
intra-articular steroid injections, and intra-articular 
Synovic.  She continued with significant problems with right 
knee activity-related pain and had resorted to using a cane 
to help unload the right knee joint.  She had moderate right 
knee effusion, stable collateral and cruciate ligaments, and 
tenderness over the medial joint line.  There was a pop with 
McMurray's test over the lateral joint line without pain or 
discomfort.  She denied significant patellofemoral 
crepitation and had good tracking.  There was significant 
quadriceps atrophy.  

Extension of the right knee was to 20 degrees.  Flexion was 
to 120 degrees.  She walked with a marked antalgic gait with 
the inability to completely extend her knee during the stance 
phase and/or standing.  X-rays showed significant 
degenerative changes of the right knee with varus deformity, 
decreased medial joint space, large medial osteophytes, 
especially off the femur, and small osteophytes off the 
tibia.  She did not have bone to bone apposition, but there 
was significant joint space narrowing.  There was some 
evidence of previous injury to the medial collateral ligament 
with calcifications near the insertion of the femur.  There 
appeared to be calcification just medial to the anterior 
spine, possibly indicative of a loose body within the knee 
joint, but this was not confirmed.  



There was decreased patellofemoral joint space with 
incongruity, a large posterior osteophyte off the posterior 
aspect of the femoral condyle, and a calcification off the 
anterior aspect of the tibia which may be the apparent loose 
body.  The impression was significant degenerative joint 
disease, mainly of the medial compartment, but also of the 
patellofemoral joint.  There was significant decreased range 
of motion and signs of chronic intra-articular irritation as 
exhibited by effusion.  A lateral-based wedge osteotomy was 
recommended to decrease her symptoms, improve her level of 
activity and delay the necessity of total knee replacement 
arthroplasty.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's right knee disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged " 
ratings.  Id. at 9.  Cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  


The effective date of an evaluation and award of disability 
compensation based on an original claim for direct service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within 1 year after separation from service.  
38 C.F.R. § 3.400(b)(2).  

Disability ratings are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the VA Schedule for Rating Disabilities (Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97, held that a claimant who has arthritis and instability of 
the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, citing 
Esteban.  In another opinion, the VA General Counsel held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

In DeLuca, the Court held that 38 C.F.R. §§ 4.40, 4.45 were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca at 206.  

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  

Recurrent subluxation or lateral instability of the knee is 
rated 10 percent disabling when slight, 20 percent disabling 
when moderate and 30 percent disabling when severe.  38 
C.F.R. § 4.71(a), Diagnostic Code 5257 (1998).

Limitation of flexion of the knee is rated 0 percent 
disabling when limited to 60 degrees, 10 percent disabling 
when limited to 45 degrees, 20 percent disabling when limited 
to 30 degrees, and 30 percent disabling when limited to 15 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.  

Limitation of extension of the leg is rated 0 percent when 
the leg lacks 5 degrees of full extension, 10 percent when 
the leg lacks 10 degrees of full extension, 20 percent when 
the leg lacks 15 degrees of full extension, 30 percent when 
the leg lacks 20 degrees of full extension, 40 percent when 
the leg lacks 30 degrees of full extension and 50 percent 
when the leg lacks 45 degrees of full extension.  38 C.F.R. § 
4.71(a), Diagnostic Code 5261.  

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  A dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1998).  

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation; and malunion of the tibia 
and fibula with slight knee or ankle disability warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened 
generally serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  However, in 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  Nevertheless, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
See Fenderson; Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

There has been some confusion recently in this case as to 
what, if any, manifestation of right knee disability may not 
be considered in the rating therefor.  
The Board notes that the right knee disability was initially 
rated under DC 5257, for recurrent subluxation or lateral 
instability.  It was rated under this DC until the most 
recent rating decision, when only limitation of motion under 
DC 5261 was rated.  

This supposedly was on the premise that no lateral 
instability or recurrent subluxation of the right knee was 
part of the service connected disability.  Not only was this 
a departure from what had consistently been considered the 
service connected right knee disability for rating purposes, 
but it was a departure unsupported by the complete clinical 
evidence.  Also, for all practical purposes, it would be 
difficult, if not impossible, to separate or distinguish the 
right knee disability of degenerative joint disease with 
limitation of motion and pain from the right knee disability 
from chondromalacia of the patella with pain, instability and 
varus deformity.  

In other words, the overall service connected right knee 
disability in all its manifestations is shown to be 
inseparable in the sense that it originated from injuries 
during active service and has been progressive since that 
time.  This is not to say that the manifestations of limited 
motion may not be separately rated from the other 
manifestations of right knee disablement, to include varus 
deformity, instability, pain, weakness, etc.  

It is clear that the latest evidence regarding limitation of 
motion of the right knee shows limited flexion to 120 degrees 
and limited extension to 20 degrees.  This is indisputably 
rated under DC 5261, as 30 percent disabling.  No greater 
limitation of flexion or extension is shown so as to qualify 
for a higher rating under DC 5260 or DC 5261.  

The veteran is also shown to suffer from progressive 
degenerative joint disease of the right knee with pain, 
quadriceps atrophy, progressive inability to bear weight on 
the right knee, varus deformity, medial laxity, weakness, 
swelling, etc.  The disability is shown to have been 
continuously progressive rather than subject to flare-ups of 
active symptomatology.  She has suffered progressive 
difficulty in ambulation and standing and now appears to have 
a limp and to need a brace and a cane.  

The medical evidence suggests that she will eventually need a 
total knee replacement on the right.  Bearing weight on the 
joint seems to be the biggest difficulty.  Beginning in May 
1996, and not contraindicated since that time, right knee 
disability from joint line arthritis, joint space narrowing 
and medial meniscus degeneration/tear has been termed 
moderate.  The lateral collateral ligament was termed 
markedly unstable and lax on the VA examination in March 
1998.  Cortisone injections have been necessary for pain.  
Swelling and effusion of the right knee were termed mild in 
February 1999.  Varus deformity was termed mild.  Effusion 
was characterized as moderate on Dr. H.'s April 1999 
examination.  




This latest evaluation shows stable collateral and cruciate 
ligaments of the right knee.  Actual laxity of the right knee 
is not consistently confirmed but the effusion, pain, and 
weakness of the right knee joint with progressive weight-
bearing limitations are undeniable.  The Board finds that 
such manifestations are ratable as moderate right knee 
impairment under DC 5257, which carries a 20 percent 
disability evaluation.  

The right knee is not shown to involve locking or malunion of 
the tibia and fibula to warrant additional rating 
consideration under other diagnostic codes.  The combined 
rating for the right knee disability is considered to be 40 
percent under 38 C.F.R. § 4.25.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Nevertheless, the Board finds no basis upon which to assign a 
higher disability evaluation.  Additionally, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is in order. 

That regulation provides that, in exceptional circumstances 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected right 
knee disability is not adequately and appropriately rated 
under the regular schedular standards.  Her right knee 
impairment is not shown to be unusual or exceptional with 
marked interference with 
employment or requisite and frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.  




Since the Fenderson case applies here, as the appeal was from 
the original grant and assignment of a disability evaluation 
for the right knee disability, and such action was predicated 
by the original claim for direct service connection that was 
received within a year following the veteran's separation 
from active service, the staged ratings evaluation of the 
evidence starts with the day following separation from active 
service or the date entitlement arose.  

As far as limitation of motion of the right knee is 
concerned, the complete clinical evidence dated since active 
service confirms no compensable limitation of flexion or 
extension of the right knee until February 17, 1999.  Prior 
to that time, limitation of flexion was no worse than 90 
degrees and, on the April 1999 rating examination, was up to 
120 degrees.  This range of motion was not so restricted as 
to be compensable at any time under Code 5260.  

Extension of the right knee as measured by the VA for rating 
purposes was not shown to be compensable until February 17, 
1999.  Prior to that time, extension was either to 5 degrees 
or less or it was not confirmed to be more limited under the 
way of measuring limitation of extension accepted by VA for 
rating purposes.  In other words, the restricted range of 
extension described in March 1998 as to "180" degrees is 
not a designation of range of extension which can be 
interpreted to be a compensable limitation of motion.  

It cannot be determined by such a measurement that extension 
of the right knee was limited by at least 10 degrees from 
full extension.  It is shown on the February 17, 1999, 
examination that extension was "-10 degrees."  This may be 
fairly interpreted as a lack of 10 degrees from full 
extension, which qualifies for a 10 percent rating under Code 
5261.  Utilizing the combined ratings table under 38 C.F.R. 
§ 4.25, this results in a combined rating of 30 percent for 
the right knee disability, effective February 17, 1999, on 
the basis of a coexisting 20 percent rating for right knee 
impairment under Code 5257.  VAOPGCPREC 23-97.

Limitation of extension to 20 degrees from full extension was 
not shown prior to April 13, 1999.  This qualified for 
another increase to a disability evaluation of 30 percent 
under Code 5261.  Combining this rating with the 20 percent 
rating under Code 5257, a 40 percent rating is in order for 
the right knee disability from April 13, 1999.  VAOPGCPREC 
23-97.

In accordance with the foregoing, the staged ratings for the 
right knee disorder are 20 percent from July 1, 1993; 30 
percent from February 17, 1999; and 40 percent from April 13, 
1999.  


ORDER

Entitlement to ratings of 20 percent from July 1, 1993; 30 
percent from February 17, 1999; and 40 percent from April 13, 
1999, for a right knee disability, variously classified, are 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





7

